COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00583-CR


JOSHUA R. KING                                                     APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1332126R

                                    ----------

                         MEMORANDUM OPINION 1

                                    ----------

      Appellant Joshua R. King attempts to appeal his third-degree-felony

conviction for continuous violence against a member of his family or household. 2

We dismiss the appeal.



      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 25.11(a), (e) (West 2011).
      The trial court’s amended certification of appellant’s right to appeal, which

was filed in that court on December 3, 2013, stated that he had entered an open

guilty plea and could appeal his sentence. On April 22, 2014, we abated this

appeal for the entry of another certification. We explained that appellant had

entered a plea bargain for purposes of rule of appellate procedure 25.2(a)(2)

because the record established that he had pled guilty in exchange for the

State’s waiving a sentence-enhancement allegation in the indictment. See Tex.

R. App. P. 25.2(a)(2); Shankle v. State, 119 S.W.3d 808, 813–14 (Tex. Crim.

App. 2003); Carender v. State, 155 S.W.3d 929, 930–31 (Tex. App.—Dallas

2005, no pet.); see also McKim v. State, No. 02-12-00274-CR, 2012 WL
4121157, at *1 (Tex. App.—Fort Worth Sept. 20, 2012, no pet.) (mem. op., not

designated for publication).    We directed the trial court to file an amended

certification stating that this is a plea-bargained case and indicating whether

matters were raised by written motion filed and ruled on before trial or whether

the trial court had granted permission to appeal. See Tex. R. App. P. 25.2(f).

      We received another certification, which was filed in the trial court on

May 2, 2014. The May 2 certification states that this is a plea-bargain case and

that appellant “has NO right of appeal.”

      On May 15, 2014, we notified appellant through a letter 3 about the

contents of the trial court’s May 2 certification and informed him that this appeal


      3
        We sent the letter to appellant through certified mail to his address on file
with this court. On May 22, 2014, we received a return receipt establishing the

                                           2
would be dismissed pursuant to the certification unless, by May 30, 2014, he filed

a response showing grounds for continuing the appeal. See Tex. R. App. P.

25.2(a)(2), (d), 44.3. Appellant has not filed any response. Thus, in accordance

with the trial court’s May 2 certification stating that appellant does not have a

right of appeal, we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f);

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Zuniga v. State,

No. 02-14-00027-CR, 2014 WL 982356, at *1 (Tex. App.—Fort Worth Mar. 13,

2014, no pet.) (mem. op., not designated for publication).


                                                    /s/ Terrie Livingston

                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 17, 2014




delivery of our letter on May 19, 2014. In the letter, we noted that the trial court’s
May 2 certification had not been signed by appellant. Later, we received a
supplemental clerk’s record that contained the May 2 certification along with
appellant’s signature on it.


                                          3